Title: To Thomas Jefferson from Louis Guillaume Otto, 22 July 1791
From: Otto, Louis Guillaume
To: Jefferson, Thomas


Philadelphia, 22 July 1791. He hastens to send the enclosed letter from Montmorin which he has been directed to communicate officially to the government.—He cannot observe without surprise that even in the United States some ill-disposed persons have given credit to wholly untrue rumors concerning the intentions of the King and the probability of a counter-revolution in France. Faithful to the principles he has consistently professed, Otto has done all within his power to deny these calumnies and false insinuations of the pretended friends of the King who, under the cloak of an assumed interest in the peace and glory of His Majesty, hide their chagrin at the success of the revolution and their regret at the triumph of principles diametrically opposed to their own. Some, led into error by the insidious reports of gazettes and foreign pamphlets whose real aim they should have easily discerned, have become victims of their illusion to the point of taking up the pen and deducing from these false facts consequences even more absurd. But he has a deep-seated conviction that the government of the United States, being as enlightened as it is impartial and equally the friend of truth and liberty, has never shared such opinions. He is also persuaded that the declarations contained in the enclosed letter will put in their true light the sincerity and magnanimity of His Majesty and will leave no doubt about the stability of a revolution which will always be a source of prosperity for France, of confidence for her allies, and of regret for her enemies.
